DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group 1, claims 1-11, in the reply filed on 31 March 2021 is acknowledged.  Claims 12-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 31 March 2021.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:
It is suggested to amend "with" to "by" in line 3 of claim 3
It is suggested to amend "which" to "where the" in line 3 of claim 3
It is suggested to amend "with" to "by" in line 2 of claim 6
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, "[t]he assembly component according to claim 5, wherein the nitrogen content deviates with up to 10% over the thickness of the assembly component."  It is unclear what the deviation of the nitrogen content is in relation to, whether it be the average nitrogen content of the component (such as recited on lower p. 7 to top p.8 of the specification as filed) or some other nitrogen amount of the component.  
	Claim 11 recites, in part: "wherein the alloy is selected from the group comprising…"  It is unclear what other alternatives are intended to be encompassed by the claim.  See MPEP 2173.05(h).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/173380 (WO '380) as evidenced by Washko et al. in "Wrought Stainless Steels" (1990).
Regarding claims 1 and 2, 
	WO '380 discloses a profiled element (i.e., an assembly component; see Fig. 1) made of a stainless steel comprising >9% Cr and <5% Ni (p. 7, lines 11-13); therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to select from these ranges a stainless steel with >10% Cr.  
	While WO '380 does not expressly state that stainless steels are iron-based alloys, Washko et al. teach that "stainless steels are iron-base alloys" (left column of p. 841, lines 1-2).  
Thus, the stainless steel of WO '380 reads on an iron-based alloy.
The assembly component may be selected to have an annular profile with an inner surface, an outer surface, and a thickness between the inner and outer surface (Figs. 1, 2, and 7b; p. 14 lines 23-29).  The annular assembly component will typically have an outer diameter of 3-50 mm (p. 15, lines 11-13) and that one of ordinary skill in the art may select an annular assembly component to fulfil a specific purpose (p. 14, lines 26-29).  An annulus inherently has an inner (smaller) diameter and outer (larger) diameter; the outer diameter of WO '380 is 3-50 mm as discussed above.  Therefore, one of ordinary skill in the art may select the inner diameter of the annular component to be 0.1-5 mm smaller than the outer diameter.  thereby providing a thickness between the inner and outer surfaces in the range of 0.1-5 mm.  The hardness in the surface layer of 10-50 µm (i.e., in the range of 0-100 µm) is less than 680 HV (such as 250-370 HV or 280-320 HV) (p. 6 lines 4-6); the values of HV are HV0.05 (p. 19, lines 5-7).  Nitrogen is dissolved in the steel such that this hardness is obtained (p. 8, lines 9-17).  Because the assembly component of WO '380 can be selected to meet all of the limitations of the claim, then it is capable of being used for a gas tight seal, as claimed.
Regarding claim 3,
	The core of the component may be selected to have a core hardness of 275 HV0.05 (p. 24, line 11) while the surface layer (~10-50 µm) has a hardness of less than 680 HV0.05 (e.g., such as 320 HV0.05) (p. 6, lines 4-6).  Thus, measuring at two points in the surface layer (320 HV0.05) and three points in the core (275 HV0.05) yields an average hardness of 293 HV0.05; 15% of 293 HV0.05 is 44, and thus the 5 microhardness measurements deviate by less than 15% from the average hardness.
Regarding claim 4, 
	WO '380 discloses that there is 0.05-0.5% (weight basis) of nitrogen in a range of 10-50 µm from the surface (p. 7, lines 20-22).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to select an amount of nitrogen, such as 0.1-0.5% from this range, which meets the instant claim of a nitrogen amount of 0.1-0.8%.

Regarding claim 7, 
	WO '380 discloses that the assembly component will typically have an outer diameter of 3-50 mm (p. 15, lines 11-13).
Regarding claim 8, 
	WO '380 discloses that the assembly component has a thickness in the range from 0.2-3 mm (p. 3, lines 33-34).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to select a thickness from this range, such as 2-3 mm, which meets the instant claim of an axial length (i.e., thickness) of 2-500 mm.
Regarding claim 9, 
	WO '380 discloses that the assembly component may be selected to have a frustoconical annular shape (Figs. 2A and 2B), thereby defining a narrow end and a wide end.
Regarding claim 10, 
	WO '380 discloses that the assembly component is made such that the precipitation of nitrides is avoided (p. 11, lines 18-20).
Regarding claim 11, 
	WO '380 discloses that the alloy of the assembly component is a stainless steel, such as a ferritic or martensitic stainless steel (p. 19, lines 14-15).

Allowable Subject Matter
Claim 5 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
WO '380 discloses that the N content past the case depth (i.e., past 50 µm) is below 0.05% (p. 8 lines 21-27).  Thus, the N content does not remain in the range of 0.1-0.8% over the thickness of the assembly component.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2018/0221536 discloses nitriding an iron-based tube (i.e., annular component) (abstract) with a similar harness to that which is claimed at 230-450 HV0.05/10 [0064], but the content of all alloying elements (e.g., Cr) is below 3 wt% [0045].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732